 
Exhibit 10.2

 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION
WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE
EFFECTED WITHOUT EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN
APPLICABLE EXEMPTION FROM REGISTRATION AND AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT OF 1933.
FUSE TRADING LIMITED
PROMISSORY NOTE


$6,869,817.60
Issue Date: March 20, 2017

 


For value received, FUSE TRADING LIMITED, a corporation organized under the laws
of Hong Kong (the “Company”) and a wholly-owned indirect subsidiary of FUSE
ENTERPRISES, INC. (the “Parent”), promises to pay to LANDBOND HOME LIMITED, a
company organized under the laws of Samoa (the “Holder”), the principal sum of
Six Million Eight Hundred Sixty Nine Thousand Eight Hundred Seventeen and Sixty
Cent Dollars ($6,869,817.60) (the “Principal Amount”).  Interest shall accrue
from the Issue Date of this Note on the unpaid principal amount at a rate equal
to three percent (3.0%) per annum.  This Promissory Note (this “Note”) is issued
on the Issue Date hereof pursuant to that certain Amended and Restated
Promissory Note Purchase Agreement, dated on March 20, 2017, by and among the
Company, the Parent and Holder (the “Purchase Agreement”).  This Note is subject
to the following terms and conditions.
1)          Maturity; Interest Payments.
a)          This Note will mature and become due and payable on the date that is
twelve (12) months from the Issue Date (“the Initial Term”); provided that
Holder may, in its sole discretion, elect to extend the Initial Term for up to
an additional twelve (12) months from the end of the Initial Term by written
notice to the Company ten (10) days prior to the end of the Initial Term (the
“Extended Term” and such date at the end of the Initial Term as may be extended
any Extended Term, the “Maturity Date”).
b)          Interest shall accrue on this Note from the Issue Date, and such
accrued interest (the “Interest”) shall be due and payable to the Holder at the
end of each March, June, September and December following the Issue Date.  All
accrued Interest may be paid to the Holder in immediately available funds.
(c)          Notwithstanding the foregoing, the entire unpaid Principal Amount,
together with accrued and unpaid interest thereon, shall become immediately due
and payable upon (i) the insolvency of the Company, the commission of any act of
bankruptcy by the Company, or the execution by the Company of a general
assignment for the benefit of creditors; (ii) the filing by or against the
Company of a petition in bankruptcy or any petition for relief under the federal
bankruptcy act or the continuation of such petition without dismissal for a
period of ninety (90) days or more; (iii) the appointment of a receiver or
trustee to take possession of the property or

--------------------------------------------------------------------------------



assets of the Company or (iv) the occurrence of an Event of Default.  An “Event
of Default” shall exist upon a material breach or default by the Company of its
obligations under this Note or the Purchase Agreement and the Company has failed
to cure such breach or default within thirty (30) days following notice by the
Holder of the occurrence of such breach or default.
2)          Payment; Prepayment.  All payments shall be made in lawful money of
the United States of America at such place as the Holder hereof may from time to
time designate in writing to the Company.  Payment shall be credited first to
the accrued interest then due and payable and the remainder applied to
principal.  The Note may not be prepaid without the prior written consent of the
Holder.
3)          Transfer; Successors and Assigns.  The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties.  The Holder may assign, pledge, or otherwise
transfer this Note without the prior written consent of the Company.  Subject to
the preceding sentence, this Note may be transferred only upon surrender of the
original copy of this Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Company.  Thereupon, a new note for the same principal
amount and interest will be issued to, and registered in the name of, the
transferee as Holder.  Interest and principal are payable only to the registered
holder of this Note.
4)          Governing Law; Venue.  This Note and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the internal laws of the
State of Nevada, without giving effect to principles of conflicts of law.  Venue
for any dispute arising out of this Agreement shall be exclusively in the state
and federal courts located in Clark County, Nevada, and each party hereby
expressly consents to the personal jurisdiction of such courts and irrevocably
waives any objection to such venue based on forum nonconveniens.
5)          Notices.  Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, if such notice is addressed to the party to be
notified at such party’s address or facsimile number as included in the Purchase
Agreement or as subsequently modified by written notice.
6)          Stockholders, Officers and Directors Not Liable.  In no event shall
any stockholder, officer or director of the Company be liable for any amounts
due or payable pursuant to this Note.
7)          Loss of Note.  Upon receipt by the Company of evidence satisfactory
to it of the loss, theft, destruction or mutilation of this Note or any Note
exchanged for it, and indemnity satisfactory to the Company (in case of loss,
theft or destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.

--------------------------------------------------------------------------------



8)          Waiver of Jury Trial.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS NOTE.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS
[signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Promissory Note as of the
Issue Date set forth above.




COMPANY:


FUSE TRADING LIMITED




By: /s/ Choon Kang Roy Tan                   


Name: Choon Kang Roy Tan                              


Title: Director                                                         




AGREED TO AND ACCEPTED:


LANDBOND HOME LIMITED


By: /s/ Yong Zhang                                              


Name: Yong Zhang                                               


Title: CEO                                                               








 